DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been reviewed by the examiner and entered of record in the file. 
 2.	Claim 7 has been amended and claim 14 is newly added.  Claims 7 and 14 are pending in the application.

Previous Claim Rejections - 35 USC § 112(a)
3.	Claims 7 and 9-13 were previously rejected under 35 U.S.C. 112(a) as lacking enablement regarding the prevention of Alzheimer’s disease. 
	Upon further consideration of Applicant’s amendatory changes to delete the term “preventing” from claim 7, the previous enablement rejection is overcome and is withdrawn.
Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 7 was previously rejected under 35 U.S.C. 103 as being unpatentable over Ono et al., (J Neuroscience Research 2013).
	Upon further consideration of the amendment to claim 7 requiring administration to a patient “in need thereof,” i.e., which requires awareness of a subset of patients who have been diagnosed as having the presenilin 1 mutation, Applicant’s arguments are persuasive and the previous obviousness rejection is withdrawn.

REASONS FOR ALLOWANCE

5.	In consideration of Applicant’s amendatory changes, claims 7 and 14 are allowable over the prior art, as newly renumbered claims 1-2.   The following is an examiners statement of reasons for allowance:
	This invention is directed to a method of treating, delaying the onset or slowing the progression of Alzheimer’s disease caused by a mutation of presenilin I in a mammal in need thereof, comprising administering an effective amount of a bromocriptine or a salt thereof to the mammal, wherein the method comprises reducing the ratio of the production of amyloid beta peptide 1-42 (A42) subtype to the production of amyloid beta peptide 1-40 (A42/40 ratio) from cerebral cortex nerve cells in the subject. The closest relevant art, Ono et al., teach that the anti-Parkinsonian agent bromocriptine is effective at inhibiting the formation of amyloid beta (A-42, A-40) fibril deposits in the brain, but do not explicitly teach the administration of bromocriptine to treat Alzheimer’s disease caused by a mutation of presenlin 1 in a mammal in need thereof. 	
	Applicant had shown in the 37 C.F.R. § 1.132 Declaration (submitted June 14, 2021) that bromocriptine is more effective in reducing the A42/40 ratio of cerebral cortex nerve cells derived from a patient with Alzheimer's disease caused by mutation in the presenilin 1 gene than those derived from a patient with Alzheimer's disease caused by mutation in a different gene, or a patient with sporadic Alzheimer's disease. As such, Ono et al. fails to teach, suggest or render obvious the instant claimed method of treatment.8
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611